946 F.2d 887
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Calvin E. COUNSIL, Defendant-Appellant.
No. 91-6092.
United States Court of Appeals, Fourth Circuit.
Submitted July 26, 1991.Decided Oct. 9, 1991.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.   Robert D. Potter, District Judge.  (CR-89-178-C)
Calvin E. Counsil, appellant pro se.
David Alan Graham, Assistant United States Attorney, Charlotte, N.C., for appellee.
W.D.N.C.
AFFIRMED.
Before SPROUSE, WILKINS and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Calvin E. Counsil appeals from the district court's order denying without prejudice his request for production of a transcript at government expense.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   United States v. Counsil, CR-89178-C (W.D.N.C. June 12, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.